Citation Nr: 1613230	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  10-27 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for muscular dystrophy.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, esq.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and L.H.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to July 1975.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in June 2011.  A transcript of the hearing is associated with the claims file.

In May 2013, the Board reopened the Veteran's claim of entitlement to service connection for muscular dystrophy and remanded the underlying issue for further development.


FINDING OF FACT

The competent and credible evidence does not show that the Veteran has any acquired muscle atrophy condition related to his active service; his congenital muscular dystrophy was not aggravated by active service.


CONCLUSION OF LAW

The criteria for service connection for muscular dystrophy have not been met.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim. See VBMS VCSS/DTA Letter 12/3/09.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic claims file, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's May 2013 remand, VA sent the Veteran an August 2013 letter requesting that he identify any additional private treatment records and that he complete and return an Authorization and Consent to Release Information form for any record identified.  See VBMS Map-D Development Letter 8/5/13.  In response, the Veteran submitted a signed VA Form 21-4142 in which he wrote "same" for all of the source categories.  See VBMS VA 21-4142 Authorization for Release of Information 8/15/13.  VA then provided the Veteran with a medical examination in May 2014.  This examiner reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation, then offered opinions as to the nature of the claimed disability, accompanied by a rationale.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the May 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At his hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to the Veteran's theory of entitlement.  Ultimately the claim was remanded for an examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Merchant Marine Service

As an initial matter, the Board notes that subsequent to both his Naval service and his diagnosis of muscular dystrophy, the Veteran joined the Merchant Marines from 1990 to 2000.  See VBMS Hearing Testimony 6/8/11, pg. 3.  The Veteran's time as a Merchant Marine does not qualify as active duty for VA purposes, including the establishment of service connection. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24). 

Under Public Law No. 95-202, § 401, 91 Stat. 1433, 1449-50 (Nov. 23, 1977), the service of certain groups who rendered service to the Armed Forces of the United States shall be considered "active duty for the purposes of all laws administered by the Secretary of Veterans Affairs" if the Secretary of Defense designates the group for such consideration based upon the factors listed in the statute.  Pursuant to that statute, the Secretary of Defense promulgated regulations establishing detailed criteria by which to determine whether a group qualifies for consideration as active duty under the Public Law, and delegating to the Secretary of the Air Force the power to determine whether specific groups so qualify.  In accordance therewith, the Secretary of the Air Force determined that the service of American Merchant Marines in Oceangoing Service, as well as Civil Service crew members aboard US Army Transport Service and Naval Transportation Service vessels, during the period from December 7, 1941, to August 15, 1945, will be considered active duty.  See 53 Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15) (2014) (certifying as "active military service" the service of American Merchant Marines in Oceangoing Service during the period from December 7, 1941, to August 15, 1945); Pacheco v. West, 12 Vet. App. 36, 37 (1998). 

Under 38 C.F.R. § 3.7, active military service for individuals in the American Merchant Marine includes only oceangoing service during periods of armed conflict from December 7, 1941, to August 15, 1945. 38 C.F.R. § 3.7(x)(14), (15).  Specifically, United States Merchant Seamen who served on blockade ships in support of Operation Mulberry during World War II and American Merchant Marines who were in Oceangoing Service during the period of armed conflict from December 7, 1941, through August 15, 1945, are considered to have had active service.  In this case, the Veteran was a Merchant Marine from 1990 to 2000, which is not during a time period wherein Merchant Marine service has been determined to be active duty for the purposes of all laws administered by the Secretary of Veterans Affairs.  Thus, service connection cannot be established based on his service in the Merchant Marines.

Service Connection

The record does not show an acquired atrophy condition.  Instead, he has a diagnosis of facioscapulohumeral muscular dystrophy.  See VBMS VA Examination 5/2/14; VBMS Medical Treatment Record - Non-Government Facility 5/25/88, pg. 3.  

Separate criteria exist for establishment of service connection for congenital defects and congenital diseases.  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  The Veteran's muscular dystrophy is repeatedly referred to as inherited condition and the Veteran's mother also has muscular dystrophy.  See VBMS Medical Treatment Record - Non-Government Facility 1/22/02, pg. 7, 9.  The record shows that the Veteran was born with a congenitally abnormal gene that has led to his muscular dystrophy.  Specifically, the May 2014 examiner explained that "muscular dystrophy is a genetic disorder of a deletion of genetic material from a region of DNA known as D4Z4."  See VBMS VA Examination 5/2/14, pg. 2.  The May 2014 examiner did not clearly determine whether the manifestation of this genetic abnormality as muscular dystrophy was a congenital defect or disease.  See VBMS VA Examination 5/2/14, pg. 3, 5.  Thus, the Board will consider whether service connection is available under the appropriate regulations for both congenital defects and congenital diseases.

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9.  However, if superimposed injury or disease occurred, the resultant disability might be service-connected.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  The Veteran has not alleged an injury or disease superimposed on his congenital muscular dystrophy during his active duty service and his service treatment records are silent for complaints of any such injury.  Thus service connection for a congenital defect is not available here.

A congenital disease may be service connected where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 151 (1993).  

The Board will first consider the question of whether the Veteran's muscular dystrophy first manifested during service.  The Veteran's service treatment records do not show a diagnosis of or treatment for muscular dystrophy.  He was first diagnosed with facioscapulohumeral syndrome in July 1982.  See VBMS Medical Treatment Record - Non-Government Facility 5/25/88, pg. 3.  This was seven years after his separation from service.  The Veteran has provided lay evidence of symptoms of muscle weakness prior to his diagnosis in 1982.  Specifically, he testified that he had difficulty in the Navy with carrying the rifle in training and lifting his duffel bag.  See VA Hearing Testimony 6/8/11, pg. 4.  At his hearing, a registered nurse, L.H., testified that the Veteran's reported symptoms could be early warning signs of muscular dystrophy.  See VBMS Hearing testimony 6/8/11, pg. 8.  The Veteran further testified that he had noticed some symptoms of weakness and inability to do as many sit-ups as other kids during school while he was in school prior to his service.  See VA Hearing Testimony 6/8/11, pg. 11.  This is corroborated by his report to his private physician in July 1982 that "for as long as he could remember, he has not been able to raise his arms fully above his head."  See VBMS Medical Treatment Record - Non-Government Facility 5/25/88, pg. 1.  Thus, to the extent that the Veteran has reported in-service symptoms of his then-undiagnosed muscular dystrophy, he does not report that this was the onset of these symptoms.  Instead, he reports an initial manifestation of symptoms prior to service.  Thus, service connection cannot be established based on an initial manifestation of this condition during service.

The remaining question is whether this congenital disease was aggravated (worsened beyond its normal progression of the disease) during the Veteran's military service.  Again, there is no medical evidence of any symptoms during active duty service.  The Veteran testified that his symptoms became more pronounced during his military service.  See VA Hearing Testimony 6/8/11, pg. 11.  
To whatever extent assertions by the Veteran are being advanced to actually establish an aggravation of his muscular dystrophy during his active duty service, such attempt must fail.  The Veteran is competent to report symptoms such as a lack of coordination and can also report whether such symptoms intensified or became more frequent during service.  However, the legal concept of aggravation also involves the question as to whether any increase in symptoms exceeded the disease's natural progress- it is here that medical expertise is required.  The question of whether his congenital muscular dystrophy was aggravated beyond the natural progression of the disease is complex in nature in that it requires an understanding of the natural progression of this disease.  Cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(noting that a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg).  

The Veteran is not shown to have appropriate training and expertise and, as such, his lay assertions of in-service aggravation have no probative value.  Thus, the Board has sought a medical opinion to determine whether the symptoms as described by the Veteran represent aggravation of muscular dystrophy beyond its natural progression.  To this end, the May 2014 examiner found that the Veteran's muscular dystrophy was not aggravated beyond its natural progression by his military service.  See VBMS VA Examination 5/2/14, pg. 4.  Instead, this examiner noted that this variant of muscular dystrophy that usually appears in the teens up to age 25 and progresses slowly.  See VBMS VA Examination 5/2/14, pg. 2.  He further stated that nothing could cause aggravation of muscular dystrophy as it was the natural course of this disease to progress.  Moreover, it was noted that the Veteran continued working in physical jobs until 2000, indicating that the symptoms had not worsened materially during service time.  The other medical evidence of record does not refute this.  In a July 2001 letter, the Veteran's private physician noted that he was unable to say, clinically, that the Veteran's muscular dystrophy had been aggravated by his military service.  See VBMS Medical Treatment Record - Non-Government Facility 6/28/11, pg. 22.  

The Board acknowledges the findings of a licensed nurse at the hearing, indicating that the symptoms described by the Veteran as having occurred in service could have been early signs of muscular dystrophy.  However, this does not help to support the claim.  Again, there is no dispute that the Veteran has congenital muscular dystrophy.  Thus, it would not be unexpected if some symptoms were manifest during service.  However, there is no medical evidence supporting that the congenital disorder was permanently worsened beyond its natural progression as a result of service.  Rather, the probative medical evidence concludes that his congenital muscular dystrophy would have resulted in its present manifestations regardless of whether he had active service.

In summary, the medical evidence in this case is against the claim.  As such, the preponderance of the evidence is against service connection for the Veteran's claimed disabilities.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for muscular dystrophy is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


